HARTZ, Circuit Judge,
concurring.
I concur in the result and join all of Judge Murphy’s opinion except the discussion of the equal-protection claim.
I do not agree that plaintiffs claiming a denial of equal protection “must show that they are members of a protected class and that defendants purposefully discriminated against them because of their membership in that class.” Op. at 890. In Village of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S.Ct. 1073, 145 L.Ed.2d 1060 (2000), the Supreme Court wrote, “Our cases have recognized successful equal protection claims brought by a ‘class of one,’ where the plaintiff alleges that she has been intentionally treated differently from others *891similarly situated and that there is no rational basis for the difference in treatment.” Thus, plaintiffs here could prevail without showing that newcomers to a community are a “protected class.”
Nevertheless, the denial of the equal-protection claim should be affirmed. Plaintiffs waived the issue on appeal. The treatment of the issue in their briefs is perfunctory, with not one citation of authority. In addition, they have failed to refer to any evidence regarding how other “similarly situated” people were treated by the defendants. Defendant Penny was not similarly situated; if anything, his situation was the opposite of plaintiffs’.